

117 S1655 IS: Protecting Interstate Transport Act of 2021
U.S. Senate
2021-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1655IN THE SENATE OF THE UNITED STATESMay 17, 2021Mr. Tillis introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo prohibit States from regulating certain commercial motor vehicle service contracts, and for other purposes.1.Short titleThis Act may be cited as the Protecting Interstate Transport Act of 2021.2.Federal authority over certain commercial motor vehicle service contractsSection 14501(c)(1) of title 49, United States Code, is amended—(1)by striking the paragraph designation and heading and all that follows through Except and inserting the following:(1)Prices, routes, and services; commercial motor vehicle service contracts(A)Prices, routes, and servicesExcept; and(2)by adding at the end the following:(B)Commercial motor vehicle service contracts(i)DefinitionsIn this subparagraph:(I)Commercial motor vehicleThe term commercial motor vehicle has the meaning given the term in section 31101.(II)Commercial motor vehicle service contractThe term commercial motor vehicle service contract means a contract or agreement—(aa)to perform repair or maintenance work on a covered commercial motor vehicle; or (bb)to issue a warranty, or otherwise arrange, for the repair or maintenance of a covered commercial motor vehicle.(III)Covered commercial motor vehicleThe term covered commercial motor vehicle means a commercial motor vehicle of a type regularly used by motor carriers for the transportation of property, as determined by the Secretary.(ii)LimitationExcept as provided in paragraphs (2) and (3), a State, political subdivision of a State, or political authority of 2 or more States may not enact or enforce a law, regulation, or other provision having the force and effect of law related to a commercial motor vehicle service contract..